Name: Commission Regulation (EEC) No 2622/84 of 14 September 1984 re-establishing the levying of the customs duties on activated carbon, falling within subheading 38.03 A, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  coal and mining industries
 Date Published: nan

 15 . 9 . 84 Official Journal of the European Communities No L 246/ 15 COMMISSION REGULATION (EEC) No 2622/84 of 14 September 1984 re-establishing the levying of the customs duties on activated carbon, falling within subheading 38.03 A, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply exchange of information organized by the Commis ­ sion has demonstrated that continuance of the prefe ­ rence threatens to cause economic difficulties in a region of the Community ; Whereas, therefore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the individual ceiling referred to in Article 1 2 ; whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the individual ceiling to be considered shall be, as a general rule, 150 % of the highest maximum amount valid for 1980 ; Whereas, in the case of activated carbon, falling within subheading 38.03 A, the individual ceiling is fixed at 322 500 ECU ; whereas, on 12 September 1984, imports of these products into the Community, originating in China, reached the individual ceiling in question after being charged thereagainst ; whereas the CCT heading No Description 38.03 A Activated carbon (NIMEXE code 38.03-10) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983, p. 1 .